NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-55343

      Plaintiff-counter-claimant-               D.C. No. 2:15-cv-08910-PSG-JC
      Appellant,

 v.                                             MEMORANDUM*

CAROLYN COOPER,

                Defendant,

and

MICHELE R. CLARK; et al.,

      Counter-defendants-
      Appellees.


CHARLES G. KINNEY,                              No. 16-55347

      Plaintiff-counter-claimant-               D.C. No. 2:15-cv-09022-PSG-JC
      Appellant,

 v.

CAROLYN COOPER,

                Defendant,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and

MICHELE R. CLARK; et al.,

      Counter-defendants-
      Appellees.

                   Appeals from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      In these consolidated appeals, Charles G. Kinney appeals pro se from the

district court’s orders in two cases that Kinney removed from state court. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s order declaring Kinney a vexatious litigant and imposing a pre-

filing review order. Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057,

1062 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by declaring Kinney a

vexatious litigant and imposing a pre-filing review order. See id. & n.2 (setting

forth standard of review and factors district court must consider before issuing a




      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.

                                          2                                   16-55343
pre-filing review order, and rejecting contention that “filing a notice of appeal

divested the district court of jurisdiction to issue the vexatious litigant order”).

      The district court did not abuse its discretion by striking Kinney’s first

amended counterclaims and third-party complaints, his motions to withdraw the

bankruptcy reference, and his amended notice of removal. See El Pollo Loco, Inc.

v. Hashim, 316 F.3d 1032, 1038 (9th Cir. 2003) (setting forth standard of review).

      The district court did not abuse its discretion by awarding attorney’s fees to

appellees because Kinney lacked an objectively reasonable basis for seeking

removal. See 28 U.S.C. § 1447(c) (“An order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as

a result of the removal.”); Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005) (“Absent unusual circumstances, courts may award attorney’s fees under

§ 1447(c) only where the removing party lacked an objectively reasonable basis for

seeking removal.”); Gardner v. UICI, 508 F.3d 559, 560-61 (9th Cir. 2007)

(setting forth standard of review).

      We lack jurisdiction to review the district court’s orders remanding these

cases to state court, and denying Kinney’s motions to vacate. See 28 U.S.C.

§§ 1447(d), 1452(b); see also Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

127-29 (1995) (concluding that 28 U.S.C. §§ 1447(d) and 1452(b) bar appellate

review of certain remand orders).


                                            3                                     16-55343
      In his opening brief, Kinney fails to address how the district court abused its

discretion by awarding sanctions, and has therefore waived his challenge to the

sanctions award. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

      The district court did not abuse its discretion by denying Kinney’s motion to

recuse Judge Gutierrez. See Glick v. Edwards, 803 F.3d 505, 508 (9th Cir. 2015)

(setting forth standard of review).

      We reject as meritless Kinney’s contentions that the district court erred by

transferring Kinney’s cases from the Southern Division of the United States

District Court for the Central District of California to the Western Division of that

court, transferring Kinney’s cases to the docket of Judge Gutierrez, and failing to

rule on Kinney’s motions to withdraw the bankruptcy reference.

      We reject as unsupported by the record Kinney’s contention that Judge

Gutierrez was biased and should have recused himself.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ request that the court entertain awarding damages and double

costs against Kinney under Federal Rule of Appellate Procedure 38 is denied.


                                          4                                    16-55343
All pending requests for judicial notice are granted.

AFFIRMED.




                                   5                    16-55343